EXHIBIT 10.1

EIGHTH AMENDED AND RESTATED

DCP HOLDING COMPANY

EMPLOYMENT AGREEMENT

 

 

This Agreement is entered into as of January 1, 2013 (the “Effective Date”), by
and between DCP Holding Company, an Ohio corporation, with its principal offices
at 100 Crowne Point Place, Cincinnati, Ohio 45241 (“Company”), and Anthony A.
Cook (“Employee”).

In consideration of the mutual obligations and promises contained herein, and
intending to be legally bound, the parties hereto agree as follows:

1. EMPLOYMENT. Company hereby employs Employee as an employee of Company and
Employee hereby accepts such exclusive employment under the terms and conditions
of this Agreement.

2. TERM. Subject to the provisions in Section 7 hereof, the term of employment
shall continue after the Effective Date for a period of one (1) year ending on
December 31, 2013, and shall be automatically extended for successive one
(1) year periods on the same terms and conditions as stated herein, unless on or
prior to November 15th of any year either party provides written notice to the
other party of termination of this Agreement effective upon the expiration of
the current one-year term.

3. OFFICE AND DUTIES. During the term of his employment hereunder, Employee
shall serve in the capacity of President and Chief Executive Officer of the
Company. In such capacity, Employee shall do all things necessary and incident
to this position and otherwise shall perform such functions as the Board of
Directors of the Company may establish from time to time commensurate with
Employee’s skill, position and background as reasonably determined by the Board.
The performance of the duties hereunder shall be performed at such reasonable
time and places as shall be determined by the Board. The Employee shall report
directly to the Board of Directors. A description of the current duties is
attached hereto as Exhibit A.

4. COMPENSATION AND BENEFITS. In consideration for Employee’s performance of
services and the non-competition provisions as described below, and subject to
modifications as may be approved from time to time by Company and Employee,
Employee shall receive, during the term of this Agreement, compensation and
benefits as follows:

(A) Base Salary. Employee shall be paid a base annual salary in accordance with
the regular payroll practices of the Company and Exhibit B of this Agreement.
Employee’s base annual salary for 2013 and all subsequent years of the term of
this Agreement shall not be less than $386,000.00 or such higher amount as is
reflected on subsequent agreed revisions of Exhibit B.

(B) Bonus. Employee will be eligible to receive an annual bonus equal to between
15% and 60% of annual base salary pursuant to the Annual Incentive Plan and a
stock and cash award pursuant to the Long Term Incentive Plan in accordance with
Exhibit B of this Agreement, as revised on an annual basis.

(C) Employee Benefits. Employee will be eligible to participate in all health,
welfare, insurance and other benefits available to all other employees of the
Company



--------------------------------------------------------------------------------

(D) Vacations. Employee shall be entitled to vacation and personal time in
accordance with the Company’s PTO policy as it exists from time to time.
Employee will not be permitted to receive cash in lieu of unused PTO hours
except in the event of the employee’s termination.

(E) Automobile Allowance. The Company will pay up to Five Hundred ($500.00)
Dollars per month for the lease of an automobile of Employee’s choice and will
reimburse Employee for all documented fuel, insurance, maintenance and other
operational costs.

(F) Payroll Withholdings. Employee authorizes the Company to deduct from any
payment made pursuant to Section 4 hereof all amounts required to be withheld by
federal, state and/or local taxing authorities.

(G) Club Membership. The Company will pay up to Seven Thousand Two Hundred
($7,200) Dollars for 2013 for fees and expenses for a club membership at Four
Bridges Country Club.

(H) Annual Performance Review. The Employee’s performance of his duties under
this Agreement shall be reviewed by the Board of Directors or a committee of the
Board of Directors at least annually and finalized within thirty (30) days of
the receipt of the annual audited financial statements. The Board of Directors
or a committee of the Board of Directors shall additionally review the base
salary, bonus and benefits provided to the Employee under this Agreement and
may, in their discretion, adjust the same, as outlined in Addendum B of this
Agreement, provided, however, that Employee’s annual base salary shall not be
less than the base salary set forth in Section 4(A) hereof.

5. EXPENSES. Company shall pay or reimburse Employee for all travel and
out-of-pocket expenses reasonably incurred or paid by Employee in connection
with the performance of his duties upon presentation of expense statements or
receipts or such other supporting documentation as the Company may reasonably
require.

6. OUTSIDE EMPLOYMENT. Employee shall devote his full time and attention to the
performance of the duties incident to his position with the Company, and shall
not have any other employment with any other enterprise or substantial
responsibility for any enterprise which would be inconsistent with Employee’s
duty to devote his full time and attention to Company matters without the prior
consent of the Board of Directors.

7. TERMINATION AND SEVERANCE PAY.

(A) Death. This Agreement shall be terminated on the death of Employee,
effective as of the end of the month in which his death occurs.

(B) Disability. This Agreement may be terminated, at the option of the Company,
if, because of a disability, Employee is unable to perform his job
responsibilities after reasonable accommodations. This section will be applied
consistent with the Company’s obligations under applicable federal and state
law, including the Americans with Disabilities Act Amendments Act.

(C) Termination—Good Cause. Nothing in this Agreement shall be construed to
prevent the Company from terminating Employee’s employment hereunder for good
cause (“Good Cause”) at any time. For this purpose, Good Cause shall include the
following: alcohol or other drug dependence or addiction; conviction for any
crime involving moral turpitude, fraud or misrepresentation, material neglect of
duty; misappropriation, embezzlement or theft of Company funds or property;
conduct which is materially injurious to the reputation, business or business
relationships of the Company; or material violation of Company policy or any of
the provisions of this Agreement. The effective date of such termination for
Good Cause shall be the date of receipt by Employee or his legal representative
of written notice of the termination stating the full basis for such cause or
such later date as may be specified in such notice. Termination of Employee’s
employment for Good Cause shall not constitute a breach of this

 

- 2 -



--------------------------------------------------------------------------------

Agreement and Employee shall not be entitled to any compensation arising on or
after the effective date of such termination. In the event the Company is sold,
transferred and/or merged with or to another entity, it shall not be deemed an
event of Good Cause to terminate Employee. If the new entity elects to retain
Employee, Employee shall be terminated only in accordance with Section 7 of this
Agreement.

(D) Severance Pay. The Company may, by action of the Board, terminate this
Agreement without Good Cause upon the payment of the amounts described in this
subparagraph. If, and only if, the Company terminates this Agreement either
(i) in accordance with the notice provision of Section 2, or (ii) at any time
during the term of this Agreement without Good Cause, then the Employee shall be
entitled to severance pay as determined herein. Employee shall receive the
greater of (i) eight (8) months of severance pay or (ii) one (1) month of
severance pay for each month remaining under the initial or any renewal term of
the Agreement. One month of severance pay shall equal one month of the
Employee’s base salary as in effect on the date of termination. The Company
shall pay such severance pay consistent with the Company’s severance policy and
practice, as it exists from time to time. All bonuses to which Employee would
otherwise be eligible during the year in which an Employee’s employment is
terminated shall be pro-rated through the date of termination regardless of
whether such benefit is deemed to accrue or be payable after the date of
termination. Moreover, during the stated severance pay period, Employee shall
continue to receive the stated benefits as described in Section 4(C), but not
any other benefits described in Section 4(E) or 4(G).

(E) Termination – Good Reason. Employee’s employment with the Company may also
be terminated by the Employee for Good Reason. “Good Reason” means (i) a
material breach by the Company of any provision of this Agreement, which breach
is not cured or offending conduct ceased by the Company within 30 days after the
Company receives written notice thereof from the Employee; (ii) the assignment
of duties or responsibilities to the Employee by the Board that are inconsistent
with the Employee’s position with the Company as of the date of this Agreement
or reflect a material diminution in the status of the Employee within the
Company. In the event Employee terminates employment for Good Reason, he shall
be entitled to severance pay and benefits as provided for in Section 7(D) above.

(F) Change of Control. In the event that, at any time during the Employee’s
employment under this Agreement, the Company experiences a Change of Control (as
hereinafter defined), then, provided that Employee shall have executed a release
in the form and substance acceptable to the Company and subject to the other
terms and conditions contained in this Agreement, the Employee may terminate his
employment hereunder within fifteen (15) days of the occurrence of the Change of
Control and, if so timely elected, shall be entitled to receive severance
benefits in accordance with and subject to the terms of Section 7(D) above.
“Change of Control” means: (i) a change in the majority of members of the Board
of Directors, or a change in any three members of the Board who are dentists,
unless, in either case, pursuant to the recommendation of the Corporate Affairs
Committee of the Board; or (ii) the sale, lease or other disposition of all or
substantially all of the assets of the Company; or (iii) an acquisition of the
Company by another corporation or entity by stock sale, consolidation, merger or
other reorganization in which the holders of the Company’s outstanding voting
stock immediately prior to such transaction own, immediately after such
transaction, securities representing less than 50% of the voting power of the
corporation or other entity surviving such transaction

(G) Membership on Board. Employee’s membership on the Board of Directors shall
cease concurrent with the effective date of termination (for any reason) of
Employee’s employment.

8. CONFIDENTIAL INFORMATION. Employee recognizes and acknowledges that
information gained by Employee while employed by the Company, including without
limitation that concerning the Company’s customers, suppliers and participating
providers, and the methods, techniques, devices and operations of the Company,
as they may exist from time to time, are of a confidential nature and are

 

- 3 -



--------------------------------------------------------------------------------

valuable, special and unique assets of the Company’s business. Employee shall
not, during the term of or after the termination of employment, disclose in any
way any such confidential information to any person, firm, corporation or any
other operation or entity, or use the same on the Employee’s own behalf, for any
reason or purpose. Upon termination of employment, the Employee shall deliver up
to the Company all lists of the Company’s customers, suppliers and participating
providers, and all copies thereof (including without limitation electronically
stored information), and all notes, records, memoranda, complete correspondence
files and other papers, and all copies thereof (including without limitation
electronically stored information) relating to the methods, techniques, devices
and operations of the Company, and the Employee does not have, nor can Employee
acquire, any property right therein or claim thereto or in the underlying
confidential information. The parties acknowledge that the Employee has
substantial skills and experience as an executive which have been enhanced
during the period of his employment by the Company. The intent of this Section 8
is not to preclude Employee from using such skills and experience in other
permitted employment, but only to preclude the use of those methods, techniques,
devices and operations which are unique or proprietary to the Company.

9. DIVERSION OF BUSINESS. The Employee shall not, during the period of
employment by the Company and for a period ending six months following
termination of employment (for any reason), either for the Employee or on behalf
of any person, firm, corporation or any other operation or entity, directly or
indirectly:

(A) Divert or attempt to divert from the Company any business whatsoever by
influencing or attempting to influence, or soliciting or attempting to solicit
any of the customers or participating providers of the Company with whom
Employee may have dealt at any time or who were customers or participating
providers of the Company on the date of termination of the Employee’s employment
or had been customers or participating providers of the Company prior thereto;
or

(B) Divert or attempt to divert from the Company any person employed by the
Company by influencing or attempting to influence such person to leave the
Company’s employ.

10. NON-COMPETITION AGREEMENT. For a period ending six (6) months from the
termination of Employee’s employment with the Company for any reason, Employee
hereby agrees that he will not, directly or indirectly render any services as an
officer, director, employee, agent, consultant or in any other capacity to, or
own any interest (other than an interest of less than five percent (5%) of the
stock or a publicly held company), as an individual owner, stockholder, partner
or in any other manner in any person, firm, corporation, partnership or other
entity which is a competitive business (“Competitive Business”) in any standard
metropolitan statistical area in which the Company has customers or
participating providers or has a Certificate of Authority to do business at the
time of such termination.

For the purpose of the Agreement, Competitive Business shall mean any business
operation (including a sole proprietorship), which engages in, as all or a
significant part of its business, the business of a dental insurance company or
engages in any other business in competition with the Company in any geographic
area in which the Company then operates.

11. ACKNOWLEDGMENT. The Company and Employee each hereby acknowledge and agree
as follows:

(A) The covenants, restrictions, agreements and obligations set forth herein are
founded upon valuable consideration, and with respect to the covenants,
restrictions, agreements and obligations set forth in Sections 9 and 10 hereof,
are reasonable in duration and geographic scope;

 

- 4 -



--------------------------------------------------------------------------------

(B) In the event of a breach or threatened breach by Employee of any of the
covenants, restrictions, agreements and obligations set forth herein, monetary
damages or the other remedies at law that may be available to the Company for
such breach or threatened breach will be inadequate and, without prejudice to
the Company’s right to pursue any remedies at law or in equity available to it
for such breach or threatened breach, including, without limitation, the
recovery of damages from Employee, the Company will be entitled to injunctive
relief; and

(C) In the event that the covenant not to compete contained in Section 10 is the
subject of an arbitratable dispute pursuant to Section 15 and is found to be
invalid or unenforceable as to such time period and/or geographical area, it
will be valid and enforceable in such geographical area(s) and for such time
period(s) which the arbitrator(s) determine to be reasonable and enforceable.
Furthermore, any period of restriction or covenant herein stated shall not
include any period of violation or period of time required for arbitration or
litigation to enforce such restriction or covenant.

12. INDEMNIFICATION. Company shall indemnify and defend Employee for acts or
omissions performed by the Employee in the scope of his employment and in a
manner reasonably believed to be lawful providing that Employee’s acts or
omission do not constitute gross negligence, recklessness, willful misconduct,
or the intentional infliction of harm.

13. ASSIGNMENT, SUCCESSORS AND ASSIGNS. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective legal
representatives, successors and assigns. The Company shall assign or otherwise
transfer its rights under this Agreement to any successor or affiliated business
or corporation (whether by sale or stock, merger, consolidation, sale of assets
or otherwise), but this Agreement may not be assigned, nor may the duties
hereunder be delegated, by Employee. In the event that the Company assigns or
otherwise transfers its rights under this Agreement to any successor or
affiliated business or corporation (whether by sale of stock, merger,
consolidation, sale of assets or otherwise), for all purposes of this Agreement,
the “Company” shall then be deemed to include the successor or affiliated
business or corporation to which the Company assigned or otherwise transferred
its rights hereunder. Should an ownership transfer event as described above
occur, the Company may choose not to terminate this Agreement, in which case
Section 7(D) (Severance Pay) would apply. Such action will not be deemed a
Termination for Good Cause.

14. NOTICE. Any notice required or which may be given under the provisions of
this Agreement shall be in writing and shall be personally delivered or sent by
certified mail, return receipt requested. All notices shall be deemed to have
been given on the date personally delivered or, if mailed, on the date received
or three business days after the date of mailing, whichever is earlier. If
mailed to Company, such notice shall be mailed to its then principal office. If
mailed to Employee, it shall be addressed to Employee’s home address then shown
on Company’s records.

15. GOVERNING LAW. This Agreement shall be subject to, governed by and
interpreted in accordance with the laws of the State of Ohio without regard to
its rules as to conflicts of laws.

16. ARBITRATION OF DISPUTES. All disputes and controversies of every kind and
nature between the Company and Employee arising out of or in connection with
this Agreement, including, but not limited to, the existence, validity,
interpretation or meaning, performance or nonperformance, breach, continuance,
termination, or any claim of discrimination by the Employee, shall be submitted
to arbitration with the American Arbitration Association in Hamilton County,
Ohio in accordance with its procedures and guidelines. The parties hereby agree
that the decision of such arbitration shall be a binding and final decision upon
the parties.

 

- 5 -



--------------------------------------------------------------------------------

17. SEVERABILITY. Each of the provisions of this Agreement shall stand
independently and severally, and the invalidity of any one Section or portion
thereof shall not affect the validity of any other Section. In the event any
Section or portion thereof shall be construed to be invalid, no other Section of
this Agreement shall be affected thereby.

18. SURVIVAL. Any provision of the Agreement which imposes an obligation after
termination of employment under this Agreement shall survive the termination of
employment hereunder and shall be binding upon the parties hereto.

19. ENTIRE AGREEMENT. This Agreement constitutes the entire agreement and
understanding between the Company and Employee and shall supersede all prior
oral or written statements of any kind whatsoever made by the parties. No
statement subsequent to this Agreement purporting to modify any of its terms and
conditions shall be binding unless expressly agreed to in writing and signed by
both the Company and Employee. The foregoing restrictions shall not apply with
respect to any change by the Company of the Employee’s compensation or benefits
pursuant to Section 4 or to any change in the Employee’s title or duties to
which Employee has acquiesced or consented.

20. WAIVER. No waiver by either party of any breach of this Agreement by the
other party shall operate or be construed as a waiver of any subsequent breach
of the same or any other provision. No waiver shall be effective unless in
writing.

IN WITNESS WHEREOF, the parties have hereunto set their hands effective as of
the date first above written.

 

EMPLOYEE:    COMPANY: DCP Holding Company    By:    

/s/ Stephen T. Schuler, DMD

      Stephen T. Schuler, DMD

/s/ Anthony A. Cook

      Chairman of the Board Anthony A. Cook, President & CEO      

 

- 6 -